Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Diane P. Tso on Wednesday, May 19, 2021.

The application has been amended as follows:

Claim 1.  A device for collecting arthropods comprising:
	a. a container, which has at least one vertical wall and at least one hole located in and penetrating said at least one vertical wall;
	b. an arthropod attractant, which is contained within said container such that said arthropod attractant is released from said at least one hole located in penetrating said at least one vertical wall;
	c. an adhesive tape or strip, which comprises at least one adhesive surface, wherein said at least one adhesive surface is suspended off the ground; and wherein  an [[the]] outside surface of said at least one vertical wall and extends all the way to the one end of the adhesive tape or strip such that an acute angle is formed between said at least one vertical wall of said container and said adhesive surface of the adhesive tape or strip, such that attracted crawling arthropods which attempt to locate said arthropod attractant become entrapped on their dorsal side by the at least one adhesive surface of the adhesive tape or strip attached to said at least one vertical wall of said container.

Claim 7.  The device of claim 1, wherein said at least one hole is located in [[on]] said at least one vertical wall of said container below a point of attachment where [[of]] said one end of said adhesive tape or strip is attached to said at least one vertical wall of said container.

Claim 8.  The device of claim 1, wherein said at least one hole is located in [[on]] said at least one vertical wall of said container above a point of attachment where [[of]] said one end of said adhesive tape or strip is attached to said at least one vertical wall of said container.



	a. placing one or more of the devices recited in any one of claims 1 and 3-10 
	b. removing trapped arthropods from said one or more of the devices at least once after said one or more of the devices are placed in said desired collection area or in said multiple areas.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  a device for collecting arthropods comprising wherein the adhesive tape or strip is attached at one end to said at least one vertical wall of said container such that the at least one adhesive surface of the adhesive tape or strip extends all the way to the one end of the adhesive tape or strip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA